Citation Nr: 0320733	
Decision Date: 08/19/03    Archive Date: 08/25/03

DOCKET NO.  96-41 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
an injury to the right shoulder, currently evaluated as 20 
percent disabling.

2.  Entitlement to a compensable disability evaluation for 
residuals of an injury to the right wrist.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from June 1955 to July 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The issue of entitlement to an increased evaluation for a 
dysthymic disorder was previously addressed by a Board 
decision dated in March 2003.  The Board found that the 
veteran was entitled to a 100 percent rating for his 
dysthymic disorder.  Adjudication of the issues remaining on 
appeal was deferred at that time pending additional 
development of the record.  


REMAND

The veteran submitted his claim for increased ratings for the 
issues on appeal in February 1996.  The veteran's case was 
certified on appeal to the Board in August 2002.  As noted in 
the Introduction section of this decision, the Board 
undertook additional development of the case to obtain 
outstanding medical records and to afford the veteran a 
current medical examination regarding his right shoulder and 
right wrist disabilities.  This action was taken pursuant to 
authority granted by 67 Fed. Reg. 3099, 3104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2) (2002)).

Additional VA records were obtained and the veteran was 
afforded an examination in May 2003.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit, in Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327, F.3d 1339 (Fed. Cir. 2003) (DAV), held 
that 38 C.F.R. § 19.9(a)(2) was invalid because, in 
conjunction with the amended rule codified at 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
RO for initial consideration and without having to obtain the 
appellant's waiver of the right to initial consideration of 
the evidence by the RO.  

The veteran has not been apprised of the new evidence 
obtained in his case.  As result of the DAV decision, the 
Board is prohibited from considering the newly developed 
evidence in the first instance.  Accordingly, this case is 
REMANDED for the following actions:

1.  The RO must review the claims 
file and ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are 
fully complied with and satisfied.  
See also 38 C.F.R. § 3.159 (2002).  

2.  After undertaking any other 
development deemed appropriate, the 
RO should readjudicate the issues 
remaining on appeal.  If any benefit 
sought is not granted, the veteran 
and his representative should be 
furnished with a supplemental 
statement of the case and afforded 
an opportunity to respond before the 
record is returned to the Board for 
further review.  The supplemental 
statement of the case should 
specifically address the evidence 
obtained as a result of the Board's 
attempt to develop the record.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).

